LEHAN, Acting Chief Judge.
The defendant raises two contentions in this appeal from his sentences for armed robbery, kidnapping, and battery. First, he contends the trial court erred in retaining jurisdiction over one-third of his sentence upon remand from a federal court on the basis that jurisdiction had been improperly retained without stated written reasons therefor. Second, he contends the trial court erred in failing to give him the proper credit for the prison time he served during the ten years between the time his original sentence was imposed and the time he was resentenced after the foregoing remand.
As to the first contention, the trial court did not err when on remand it placed in the record its reasons .for retaining jurisdiction over one-third of the sentence. See Mobley v. State, 409 So.2d 1031, 1039 (Fla.1982). As to the second contention, we affirm the new judgment and sentence but remand for a correction by the trial court to reflect when the defendant’s sentence actually began to be served. The defendant need not be present for the correction.
Affirmed and remanded.
ALTENBERND and BLUE, JJ., concur.